Citation Nr: 1717044	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The appellant served a period of active duty training from August 1969 to December 1969.  He was a member of the Air National Guard from July 1969 to July 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were remanded in December 2014.

In August 2013, the appellant testified at a hearing before a Veterans Law Judge (VLJ) that retired during the pendency of the appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (VLJs who conduct hearings must participate in making the final determination of the claim on appeal.).  The appellant was notified in February 2017 that the VLJ was no longer employed by the Board and that he had a right to a new hearing.  The appellant's representative responded that the appellant did not wish to appear at another hearing and requested that the case be considered on the evidence of record.


REMAND

The appellant asserts that he has a seizure disorder, bilateral hearing loss disability, and tinnitus due a head injury sustained from a fall from an ambulance in June 1974 during a period of active duty training. 

Pursuant to the December 2014 remand, the appellant's personnel records were obtained and note a period of active duty training from June 1, 1974, to June 15, 1974.  In addition, the appellant was scheduled for VA neurological and audiological examinations in March 2015.  On April 1, 2015, the appellant's wife indicated that the appellant had been hospitalized due to seizures and was told that he was dying, and requested that the examinations be cancelled.  Initially, the Board notes that the appellant's representative reported contact with him in March 2017 and there is no indication that the appellant has passed away.  

The Board finds remand is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Specifically, the originating agency is directed to undertake any appropriate development to identify and obtain any relevant, outstanding treatment records, to include any additional medical records related to the reported hospitalization for seizures in March or April 2015.

Moreover, the Board finds the appellant provided good cause for not reporting to his VA examinations.  See 38 C.F.R. § 3.655.  As such, the claims must also be remanded in order to obtain examinations and medical opinions addressing the etiology of the appellant's claimed disabilities that account for all evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain any updated VA treatment records dating since November 2010.

2.	Ask the appellant to provide the names and addresses of all medical care providers who have treated him for a seizure disorder, hearing loss, and/or tinnitus, to specifically include a period of hospitalization for seizures around March or April 2015.  After securing any necessary releases, the AOJ should request any relevant records and associate them with the claims file.  If any records are not available, the claims file should be annotated as such and the appellant and his representative so notified.

3.  Notify the appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the his in-service and post-service seizure, hearing loss and tinnitus symptoms.  The appellant should be provided an appropriate amount of time to submit this lay evidence.

4.	After completing any records development, the claims file should then be sent to an examiner to determine whether the appellant's hearing loss and/or tinnitus are related to his service.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

The examiner should provide an opinion as to whether it is at least as likely as not  that the disorder began in, was caused by, or is otherwise etiologically related to any period of active duty training.

The rationale for all opinions expressed must also be provided.  The examiner must specifically address an August 2010 medical opinion by Dr. C.A. that tinnitus was related to aircraft noise, an August 2013 medical opinion by Dr. M.A. finding a 1974 head injury resulted in right ear hearing loss, and lay statements asserting that the appellant had difficulty hearing since the 1980s and that he incurred a head injury during a period of active duty training in June 1974.  The examiner should assume the appellant is credible in reporting the head injury unless there is affirmative evidence to the contrary.

5.	After completing any records development, the claims file should then be sent to an examiner to determine the nature and etiology of a seizure disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the appellant and review of the record, the examiner should express whether it is at least as not that any seizure disorder began in, was caused by, or is otherwise related to any period of active duty training

A rationale must be provided for any opinion expressed.  The examiner should specifically address the appellant's assertions that he incurred a head injury during a period of active duty training in June 1974 and an August 2013 statement by Dr. M.A. indicating that the head injury resulted in unconsciousness and caused his seizures.  The examiner should assume the appellant is credible in reporting the head injury unless there is affirmative evidence to the contrary.

6.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

